               Case 1:19-cv-22206-CMA Document 57-1 Entered on FLSD Docket 10/10/2019 Page 1 of 5




View current license inforrnation at: Floridahealthfinder.gov                                                 EXEMPTION#: HCC8109
                                                                                                               CERTIFICATE #: 16126



                                                     State of Florida
                                     AGENCY FOR HEALTH CARE ADMINISTRATION
                                             DIVISION OF HEALTH QUALITY ASSURANCE
                                             HEALTH CARE CLINIC
                       Certificate of Exemption from Health Care Clinic Licensure
             This is to confirm CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF Fill/KENDALL LLC has affirmed an
             exempt status according to Section 400.9905(4)(g), Florida Statutes, Under Chapter 460. This Certificate of Exemption is
                                issued by the Agency for Health Care Administration to the holder identified below:

                                                       OWNER: MARK ANTHONY CERECEDA DC

                                 CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF Fill/KENDALL LLC
                                                       11890 SW 8 St Ste 400
                                                         Miami, FL 33 184




EFFECTIVE DATE: 01/ 16/2013
EXPIRATION DATE: 08/30/2019
              Case 1:19-cv-22206-CMA Document 57-1 Entered on FLSD Docket 10/10/2019 Page 2 of 5




View current license infom1ation at: Floridahealthfinder.gov                                                  EXEMPTION#: HCC811 I
                                                                                                               CERTIFICATE#: 16128



                                                    State of Florida
                                     AGENCY FOR HEALTH CARE ADMINISTRATION
                                            DIVISION OF HEALTH QUALITY ASSURANCE
                                            HEAL TH CARE CLINIC
                       Certificate of Exemption from Health Care Clinic Licensure
           This is to confirm CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF HIALEAH LLC has affirmed an exempt
         status according to Section 400.9905(4)(g), Florida Statutes, Under Chapter 460. This Certificate of Exemption is issued by the
                                      Agency for Health Care Administration to the holder identified below:

                                                      OWNER: MARK ANTHONY CERECEDA DC

                                    CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF HIALEAH LLC
                                                           755 E 49th St
                                                         Hialeah, FL 33013




EFFECTIVE DATE: 01/16/2013
EXPIRATION DATE: 08/30/2019
               Case 1:19-cv-22206-CMA Document 57-1 Entered on FLSD Docket 10/10/2019 Page 3 of 5




View current license information at: Floridahealthfinder.gov                                                EXEMPTION #: HCC8 l J0
                                                                                                             CERTIFICATE #: 16127



                                                    State of Florida
                                     AGENCY FOR HEALTH CARE ADMINISTRATION
                                            DIVISION OF HEALTH QUALITY ASSURANCE
                                            HEAL TH CARE CLINIC
                       Certificate of Exemption from Health Care Clinic Licensure
          This is to confirm CEDA ORTHO. & INTERVENTIONAL MED. OF DOWNTOWN/LITTLE HAVANA LLC has affirmed
          an exempt status according to Section 400.9905(4)(g), Florida Statutes, Under Chapter 460. This Certificate of Exemption is
                              issued by the Agency for Health Care Administration to the holder identified below:

                                                      OWNER: MARK ANTHONY CERECEDA DC

                      CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF DOWNTOWN LITTLE HAVANA LLC
                                                    2190 W Flagler St
                                                    Miami, FL 33135




EFFECTIVE DATE: 01/ 16/2013
EXPIRATION DATE: 08/30/20 19
              Case 1:19-cv-22206-CMA Document 57-1 Entered on FLSD Docket 10/10/2019 Page 4 of 5




View current license information at: Floridahealthfinder.gov                                                 EXEMPTION #: HCC8 l 12
                                                                                                              CERTIFICATE #: 16 129



                                                    State of Florida
                                     AGENCY FOR HEALTH CARE ADMINISTRATION
                                            DIVISION OF HEALTH QUALITY ASSURANCE
                                            HEAL TH CARE CLINIC
                       Certificate of Exemption from Health Care Clinic Licensure
            This is to confirm CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF SOUTH MIAMI LLC has affirmed an
            exempt status according to Section 400.9905(4)(g), Florida Statutes, Under Chapter 460. This Certificate of Exemption is
                               issued by the Agency for Health Care Administration to the holder identified below:

                                                      OWNER: MARK ANTHONY CERECEDA DC

                                CEDA ORTHOPEDIC & INTERVENTIONAL MEDICINE OF SOUTH MIAMI LLC
                                                          6303 Bird Road
                                                      South M iami, FL 33 155




EFFECTIVE DATE: 01/16/2013
EXPIRATION DATE: 08/30/2019
               Case 1:19-cv-22206-CMA Document 57-1 Entered on FLSD Docket 10/10/2019 Page 5 of 5




View current license information at: Floridahealthfinder.gov                                                 EXEMPTION #: HCC4880
                                                                                                               CERTIFICATE#: 16125



                                                    State of Florida
                                     AGENCY FOR HEALTH CARE ADMINISTRATION
                                            DIVISION OF HEALTH QUALITY ASSURANCE
                                            HEAL TH CARE CLINIC
                       Certificate of Exemption from Health Care Clinic Licensure
          This is to confirm MARK ANTHONY CERECEDA DC has affirmed an exempt status according to Section 400.9905(4)(g),
          Florida Statutes, Under Chapter 460. This Certificate of Exemption is issued by the Agency for Health Care Administration to
                                                           the holder identified below:



                                                           SPRINGS CROSSING IMAGING LLC
                                                                      51 E 1 Ave
                                                                  Hialeah, FL 330 10




EFFECTIVE DATE: 01/23/2014
EXPIRATION DATE: 05/02/2019
